DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 9-11, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietl (U.S. Pub. 2012/0212540)
Regarding claim 1, a fluidic die assembly (Figures 2, 12) comprising:
A rigid substrate (222) having a bend therein (Figures 11-12; bend 229; Paragraph 0046)
	A fluidic die (270) disposed on the rigid substrate, the fluidic die to eject fluid from a reservoir of a print device cartridge, which reservoir is fluidly coupled to the fluidic die (Figures 2-5), wherein the fluidic die comprises an array of ejection subassemblies (Paragraphs 0029, 0034), each ejection subassembly comprising:
	An ejection chamber to hold e a volume of fluid; an opening; and a fluid actuator to eject a portion of the volume of fluid through the opening (Paragraph 0029; Figure 5)	
	An electrical interface (257, 226) disposed on the rigid substrate to establish an electrical connection between the fluidic die and a controller (Figures 2, 11-12; Paragraphs 0032, 0046)
	The fluidic die and the electrical interface are disposed on a same surface on opposite sides of the bend (Figures 2, 12; bend 229)
	The fluidic die and the electrical interface are disposed on orthogonal surfaces of the print device cartridge (Figure 2)
Regarding claim 6, Dietl discloses comprising an overmold (290) disposed around non-ejection surfaces (in contact with nozzle face surface) of the fluidic die, wherein a back surface of the overmold provides a connection surface between the fluidic die and the rigid substrate (Figures 14-15; Paragraphs 0048, 0051-0052; Claim 2)
Regarding claim 7, Dietl discloses wherein the fluidic die is molded into a rigid substrate (Figure 14; Paragraph 0048)
Regarding claim 9, Dietl discloses coupling electrical leads to the electrical interface (electrical interconnections); and molding a plastic substrate (290) around the electrical leads and electrical interface to form a rigid substrate (290 will be overmolded around the print head die structure), wherein the electrical interface is exposed through the plastic substrate (Figures 11-12, 14-15; Paragraph 0048)
Regarding claim 10, Dietl discloses forming the electrical connection between the fluidic die and the electrical interface comprises wire-bonding the fluidic die to the electrical interface (Figures 11-12; Paragraph 0047); and the method further comprises disposing an encapsulate over the electrical connection (Figures 14-15; Paragraph 0048)
Regarding claim 11, Dietl discloses the claimed invention except for multiple rigid substrates wherein multiple dies are joined to the corresponding rigid substrates.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate multiple rigid substrates wherein multiple dies are joined to the corresponding rigid substrates, since it ahs been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate multiple rigid substrates wherein multiple dies are joined to the corresponding rigid substrates, for the purpose of increasing the print width of the recording apparatus
Regarding claim 16, a number of channels (feed openings 279) formed in the rigid substrate having a bend therein (Figures 2, 11-12, 15; Paragraph 0043)
	Regarding claim 17, wherein the fluidic die and electrical interface are removed from the bend in the rigid substrate (Figures 2, 12)
	Regarding claim 18, wherein electrical leads (225) connecting the fluidic die to the electrical interface are embedded in the rigid substrate having a bend therein (Figures 11-12; Paragraph 0046)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietl (U.S. Pub. 2012/0212540) in view of Ito (U.S. Pub. 2004/0183859)
Regarding claim 3, Ito discloses wherein the rigid substrate (21) is a thermoset material with a gap (26) at a location of the bend (Figure 5; Paragraphs 0035, 0037)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ito into the device of Dietl, for the purpose of using a rigid member which is deformable (deformable portion 26) and providing support for the electrical interface (Paragraphs 0009, 0037)
Regarding claim 4, Ito discloses wherein the rigid substrate (21) is a thermoset material with a thermoplastic region at a location of the bend (Figure 5; Paragraphs 0035, 0037)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ito into the device of Dietl, for the purpose of using a rigid member which is deformable (deformable portion 26) and providing support for the electrical interface (Paragraphs 0009, 0037)
Regarding claim 5, Ito discloses further comprising a relief structure (26) at a location of the bend to facilitate formation of the bend (Figure 5; Paragraph 0037)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Ito into the device of Dietl, for the purpose of using a rigid member which is deformable (deformable portion 26) and providing support for the electrical interface (Paragraphs 0009, 0037)

Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietl (U.S. Pub. 2012/0212540) as modified by Ito (U.S. Pub. 2004/0183859) and further in view of Scott (U.S. Pub. 4,522,521)
Regarding claims 2, 12, Dietl as modified by Ito discloses the rigid substrate (21) is a thermoplastic material to bend (Ito: Paragraph 0035).  Ito does not expressly disclose applying heat to a location of the bend and bending the rigid substrate, however Scott discloses it is known in the art to use heat in order to bend a thermoplastic material (Column 1, Line 64 – Column 2, Line 3)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Scott into the device of Ito, for the purpose of positioning the thermoplastic material to be fitted and properly bent with a fluidic die assembly

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietl (U.S. Pub. 2012/0212540) in view of Bertelsen et al (U.S. Pub. 2006/0114297)
Regarding claim 13, Dietl discloses a print device comprising a housing (247; Figure 2; Paragraphs 0030, 0035)
A reservoir (262) disposed within the hosing to contain a printing fluid (Figure 3; Paragraph 0035); a fluidic die assembly disposed on two surfaces of the housing (Figures 2, 11-12), the fluidic die assembly comprising:
A rigid insert (222) molded lead frame having a uniform thickness and an orthogonal bend therein (Figures 2, 11-12; Paragraphs 0046)
A fluidic die (270) disposed on the rigid insert molded lead frame, the fluidic die to eject fluid from the reservoir fluidly coupled to the fluidic die, wherein the fluidic die comprises an array of ejection subassemblies (Figures 2-5; Paragraphs 0029, 0034)
An electrical interface (257, 226) disposed on the rigid insert molded lead frame to establish an electrical connection between the fluidic die and a controller, wherein the fluidic die and the electrical interface are disposed on orthogonal surfaces of the print device cartridge (Figures 2, 11-12; Paragraphs 0032, 0046)
Wherein the fluidic die and the electrical interface are disposed on a same surface on opposite sides of the bend (bend 229; Paragraph 0046; Figures 2, 11-12)
Bertelsen clearly discloses it is known in the art for dies to be attached to a print device cartridge comprising a housing and a reservoir disposed within the housing to contain a printing fluid and a number of fluid channels disposed through a substrate housing to direct the printing fluid from the reservoir to the fluidic die (Figures 1, 5-6; Paragraph 0022-0023, 0025)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Bertelsen into the device of Ito, for the purpose of containing a fluid for supplying to the liquid ejection head 
Regarding claim 14, Bertelsen discloses a pocket in which the fluidic die is disposed (Figure 11; Paragraph 0033)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Bertelsen into the device of Ito, for the purpose of containing a fluid for supplying to the liquid ejection head 
	Regarding claim 15, Bertelsen discloses an adhesive to join the fluidic die to the substrate (Abstract; Paragraph 0006)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Bertelsen into the device of Ito, for the purpose of containing a fluid for supplying to the liquid ejection head 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietl (U.S. Pub. 2012/0212540) in view of Chen (U.S. Pub. 2016/0257117)
	Regarding claim 8, a method comprising joining a fluidic die (270) having an array of ejection subassemblies to a rigid substrate (222), the rigid substrate comprising an electrical interface (257,226) to establish an electrical connection between the fluidic die and a print device in which the fluidic die is inserted (Figures 2, 11-12; Paragraphs 0029, 0034, 0046)
	Forming an electrical connection between electrical leads (225) of the fluidic die an the electrical interface (Figures 11-12; Paragraph 0046)
	Exposing the electrical interface to facilitate contact with electrical contacts on the print device
	Forming a bend (229) in the rigid substrate between the fluidic die and the electrical interface such that the fluidic die and the electrical interface are disposed on orthogonal surfaces of a print device cartridge (Figures 2, 11-12; Paragraphs 0032, 0046)
 	Dietl discloses an encapsulant (256) covering the electrical connections (Figure 2; Paragraph 0032) 
	Chen discloses it is known in the art to encapsulate electrical connections with plastic, further it would be obvious to ensure the plastic material is cured to enable proper coverage and protection (Paragraph 0001)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Chen into the device of Dietl, for the purpose of preventing physical damage or corrosion

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 27, 2022